Title: To Thomas Jefferson from Albert Gallatin, 7 January 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Jany. 7th 1807
                        
                        Capn. Lewis put in my hands certain papers relative to a claim for what is called the Spanish mines about 500
                            miles above S. Louis on the Mississippi, which has been confirmed by the Commissrs. I enclose the papers with a memorandum
                            of the leading facts & of my own opinion on the subject. The tract claimed contains above 140,000 arpents; &. the mines are stated by Capn. Lewis to be the most valuable of Louisiana.
                        The greater part of the papers relative to the Commons of New Orleans being in Spanish, I cannot even form an
                            opinion on the merits of the case. It seems indeed that the city had a claim resting on tradition & use to a certain
                            extent as commons. But what the true limits were appears very uncertain. Charles Trudeau Surveyor General seems to have
                            fixed the back line on Bayou St. John. This he did in 1798 by verbal orders of Carondelet; but he does not state the
                            evidence on which that back line was thus fixed. That it was not considered as such under the French Govt. appears
                            from the plan itself, since one half of what might have been considered as commons, beginning at the very fortifications
                            & extending to the Bayou, (being the north east or lower part of such supposed commons) had been conceded to Morond,
                            Latille, Hubert, Tourangeau & others between 1731 & 1764. That the claim was not respected by the Spanish Govt.
                            appears by the concessions to Bermudez in 1799, to Suarez in 1800, & to Guardiola in 1801, all within the south west or
                            upper part of the claimed commons & granted subsequent to the general survey of Trudeau of 1798 & to the various
                            resolutions of the Cabildo.
                        The claim has been laid before the Commissioners; and I think that we ought to wait for their report. If that
                            claim is founded it will swallow up the whole of La Fayette’s
                            Survey; but as that survey is the most distant & least valuable part of the City claim; the claim itself cannot be
                            ascribed to a plot against him. I dare say that they would very willingly give up that part provided they were secured in
                            the remainder. But they want to obtain not merely the commons, but also the ground on which the fortifications stand, the
                            public squares or reserved grounds within the city, & the greater part of the public buildings. In a letter written to
                            me about or more than one year ago, you stated that Govr. Claiborne had been directed to make a general report of all the
                            public buildings & property. That I have never seen. 
                  With respectful attachment Your obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                        
                            Would it not be a sufficient answer to Mr Clark, that the Commisrs. will be instructed to make a
                                special report on the subject, and that until that is received, it would be improper for the Executive to give an
                                opinion?
                        
                    